Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

  NELSON FERNANDEZ,

         Plaintiff,

  vs.

  FILE GUMBO, INC., d/b/a BLUE
  MOON FISH COMPANY,
  a Florida for-profit corporation,

        Defendant.
  _____________________________/

                                           COMPLAINT

         Plaintiff NELSON FERNANDEZ, through undersigned counsel, sues Defendant FILE

  GUMBO, INC., d/b/a BLUE MOON FISH COMPANY a Florida for-profit corporation, and

  alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36, to prevent discrimination which includes equal access to internet Website for services, to

  order food, and to secure information about Defendant’s restaurant online.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

  pursuant to 28 U.S.C. §§2201 and 2202.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.




                                                   1
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 17



         4.      Plaintiff NELSON FERNANDEZ is a resident of Palm Beach County, Florida, is

  sui juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually impaired and physically

  disabled who has been diagnosed with Relapsing-Remitting Multiple Sclerosis (“RRMS”). As a

  result of his disease, Plaintiff is currently paralyzed in approximately 80% to 90% of his body as

  a whole and only has limited use of his left hand. Further, because of his disease, Plaintiff has

  developed optic neuritis and is visually disabled, with complete blindness in one eye and very

  limited vision in the other eye. Plaintiff thus is substantially limited in performing one or more

  major life activities, including, but not limited to, seeing, accurately visualizing his world, and

  adequately traversing obstacles. As such, he is a member of a protected class under the ADA, 42

  U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR §§ 36.101, et

  seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his computer without the

  assistance of appropriate and available screen reader software and other technology and assistance.

         7.      Defendant is a Florida for-profit corporation authorized to do business and doing

  business in the State of Florida. Defendant owns and operates a restaurant that Plaintiff intended

  to patronize at 4405 W. Tradewinds Avenue, Lauderdale-by-the Sea, Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids, and services for effective

  communication, including communication in connection with his use of a computer.

         9.      Plaintiff frequently accesses the internet.      Because he is significantly and

  permanently visually disabled, to effectively communicate and comprehend information available



                                                   2
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 17



  on the internet and hereby access/comprehend Websites, Plaintiff uses commercially available

  screen reader software to interface with the various Websites.

         10.     At all times material hereto, Defendant was and still is corporation that owns and

  operates a restaurant under the name “Blue Moon Fish Company”. The Blue Moon Fish Company

  restaurant is open to the public. As the owner and operator of the restaurant, Defendant is defined

  as a place of “public accommodation" within meaning of Title III because Defendant is a private

  entity which owns and/or operates “[A] bakery, grocery restaurant, clothing restaurant, hardware

  restaurant, shopping center, or other sales or rental establishment,” per 42 U.S.C. §12181(7)(E)

  and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a restaurant open to the public, each of Defendant’s physical

  restaurant is a place of public accommodation subject to the requirements of Title III of the ADA

  and its implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant also controls, maintains, and/or operates an adjunct website called

  https://www.bluemoonfishco.com (hereinafter the “Website”).         One of the functions of the

  Website is to provide the public information on Defendant’s restaurant. Defendant also sells to

  the public its food through the Website.

         13.     The Website also services Defendant’s physical restaurant by providing

  information on its available food and beverages, tips and advice, editorials, sales campaigns,

  events, and other information that Defendant is interested in communicating to its customers.

         14.     Because the Website allows the public the ability to locate Defendant’s physical

  restaurant, have access to the physical restaurant’s menus, make a reservation to dine at the

  physical restaurant, purchase gift cards for use in the physical restaurant, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use in the



                                                  3
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 17



  physical restaurant, the Website is an extension of, and gateway to, Defendant’s physical

  restaurant. By this nexus, the Website is characterized as an intangible service, privilege, and

  advantage provided by a place of public accommodation as defined under the ADA and thus an

  extension of the services, privileges, and advantages made available to the general public by

  Defendant through its brick and mortar location and business.

         15.     Because the public can view Defendant’s food offerings and catering online that is

  also offered for sale by Defendant from its physical restaurant, make online reservations to dine

  int the physical restaurant, purchase gift cards for use in the physical restaurant, and sign up for an

  electronic e-mailer to receive offers, benefits, exclusive invitations, and discounts for use in the

  physical restaurant, the Website is an extension of, and gateway to, the physical restaurant, which

  are places of public accommodation pursuant to the ADA, 42 U.S.C. §12181(7)(E). As such, the

  Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

  restaurant locations that must comply with all requirements of the ADA, must not discriminate

  against individuals with visual disabilities, and must not deny those individuals the same full and

  equal enjoyment of the services, privileges, and advantages as are afforded to the non-disabled

  general public both online and in its physical restaurant.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Website. Since the Website is open to the public through the internet, by this nexus

  the Website is an intangible service, privilege, and advantage of Defendant’s brick and mortar

  restaurant that must comply with all requirements of the ADA, must not discriminate against

  individuals with visual or physical disabilities, and must not deny those individuals the full and

  equal enjoyment of the services, privileges, and advantages as are afforded to the non-disabled




                                                    4
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 17



  public both online and at the physical restaurant. As such, Defendant has subjected itself and the

  Website to the requirements of the ADA.

         17.     Plaintiff is and has been a customer who is interested in patronizing, and intends to

  patronize in the near future once the Website’s access barriers are removed or remedied,

  Defendant’s physical restaurant, and purchase gift cards, make online reservations, and sign up for

  an electronic e-mailer to receive offers, benefits, exclusive invitations, and discounts for use on

  the Website or in the physical restaurant.

         18.     The opportunity to shop and pre-shop Defendant’s food, view restaurant menus,

  make online reservations, purchase gift cards, and sign up for the rewards program for use at the

  physical restaurant from his home are important accommodations for Plaintiff because traveling

  outside of his home as a physically and visually disabled individual is often difficult, hazardous,

  frightening, frustrating and confusing experience.     Defendant has not provided its business

  information in any other digital format that is accessible for use by blind and visually impaired

  individuals using the screen reader software.

         19.     Like many consumers, Plaintiff accesses a number of websites at a time to help plan

  his visit, compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at

  several dozens of sites to compare features, discounts, promotions, and prices.

         20.     During the month of May 2020, Plaintiff attempted on a number of occasions to

  utilize the Website to browse through the food and beverage offerings to educate himself as to the

  food, sales, discounts, and promotions being offered, to search for and check restaurant hours, and

  to check pricing of food and beverages with the intent to making a purchase or reservation through

  the Website or at the restaurant.




                                                   5
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 17



         21.     Plaintiff utilizes available screen reader software that allows individuals who are

  visually disabled to communicate with websites. However, Defendant’s Website contains access

  barriers that prevent free and full use by visually disabled individuals using keyboards and

  available screen reader software. These barriers are pervasive and include, but are not limited to:

                 a. Menu items are not labeled to integrate with the screen reader and does not
                    announce new page;

                 b. Image not labeled; and

                 c. Site element like quantity button labeled to integrate with the screen reader.

         22.     The Website also lacks prompting information and accommodations necessary to

  allow visually disabled individuals who use screen reader software to locate and accurately fill out

  online forms to purchase Defendant’s merchandise from the Website.

         23.     Plaintiff attempted to locate an “accessibility” notice, statement, or policy on the

  Website that would direct him to a web page with contact information for disabled individuals who

  have questions or concerns about, or who are having difficulties communicating with, the Website.

  Although the Website appeared to have an “accessibility” notice displayed, that notice still could

  not be effectively accessed by, and continued to be a barrier to, visually disabled persons, including

  Plaintiff. Plaintiff, thus, was unable to receive any meaningful or prompt assistance through the

  “accessibility” notice to enable him to quickly, fully, and effectively navigate the Website as non-

  visually disabled persons are able to do.

         24.     The fact that Plaintiff could not communicate with or within the Website left him

  feeling excluded, as he is unable to participate in the same online computer shopping experience,

  with access to the merchandise, sales, discounts, and promotions as provided at the Website and

  for use in the physical restaurant, as the non-visually disabled public.




                                                    6
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 17



          25.     Plaintiff desires and intends to patronize Defendant’s physical restaurant and use

  the Website but is unable to fully do so as he is unable to effectively communicate with Defendant

  due to his severe visual disability and Defendant’s Website’s access barriers. Thus, Plaintiff, as

  well as others who are blind or with visual disabilities, will suffer continuous and ongoing harm

  from Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless

  properly enjoined by this Court.

          26.     Because of the nexus between Defendant’s restaurant and the Website, and the fact

  that the Website clearly provides support and is connected to Defendant’s restaurant for its

  operation and use, the Website is an intangible service, privilege and an advantage of Defendant’s

  brick and mortar restaurant that must comply with all requirements of the ADA, must not

  discriminate against individuals with disabilities, and must not deny those individuals the same

  full and equal enjoyment of the services, privileges and advantages afforded to the non-disabled

  public both on-line and at its physical locations, which are places of public accommodations

  subject to the requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to ensure full and equal use of the Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to ensure full and equal use of Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to ensure full and equal use of the Website by individuals with

  disabilities.




                                                   7
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 17



          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to ensure full and equal use of the Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to ensure full and equal use of the Website by individuals with disabilities.

          32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

          33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

          34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

          35.     On information and belief, Defendant has not created and instituted on the Website

  a page for individuals with disabilities, nor displayed a link and information hotline, nor created

  an information portal explaining when and how Defendant will have the Website, applications,

  and digital assets accessible to the visually disabled or blind community.

          36.     On information and belief, the Website does not meet the Web Content

  Accessibility Guidelines (“WCAG 2.0”) 2.0 Level AA or higher of web accessibility.

          37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Website online from their homes.




                                                   8
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 17



            38.   Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Website, in

  contravention of the ADA.

            39.   Further, public accommodations under the ADA must ensure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.

            40.   The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Websites, such as the Website at issue in the instant

  action.

            41.   On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Website which prevent individuals with disabilities

  who are visually disabled from the means to comprehend information presented therein.

            42.   On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Website.

            43.   The barriers that exist on the Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

            44.   Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

            45.   Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.



                                                    9
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 10 of 17



         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case, and

  has agreed to pay them a reasonable fee for their services.

                              COUNT I – VIOLATION OF THE ADA

         48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

         49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

  subject to the ADA.

         50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

  because it provides the general public with the ability to locate Defendant’s restaurant, purchase

  gift cards for use in the restaurant, make reservations to dine in the restaurant, and sign up for an

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the

  physical restaurant. The Website thus is an extension of, gateway to, and intangible service,

  privilege, and advantage of Defendant’s physical restaurant. Further, the Website also serves to

  augment Defendant’s physical restaurant by providing the public information on the various

  physical locations of the restaurant and by educating the public as to Defendant’s available

  merchandise sold through the Website and in the physical restaurant.

         51.     Under Title III of the ADA, 42 U.S.C. §12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.




                                                   10
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 11 of 17



         52.     Specifically, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”

         53.     In addition, under Title III of the ADA, 42 U.S.C. §12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps, as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         54.     Defendant’s Website must comply with the ADA, but it does not, as specifically

  alleged hereinabove and below.

         55.     Because of the inaccessibility of the Website, individuals with disabilities who are

  visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Website, and at its physical restaurant, in

  violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

         56.     The Website was subsequently visited by Plaintiff’s expert in May 2020 and August

  2020, and the expert determination was that the same access barriers that Plaintiff had initially

  encountered, as well as numerous additional access barriers, existed, and that Defendant had made

  no significant material changes or improvements to the Website to enable its full use, enjoyment,



                                                  11
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 12 of 17



  and accessibility for visually disabled persons such as Plaintiff. Despite having received a written

  demand from Plaintiff in April 2020 requesting that the Website be made fully accessible to blind

  and visually disabled persons, Defendant still has not adequately remediated the Website for it to

  comp0ly with the ADA. Defendant also has not disclosed to the public any intended audits,

  changes, or lawsuits to correct the inaccessibility of the Website to visually disabled individuals,

  nor does it have posted an effective and viable “accessibility” notice, statement, or policy to

  provide an alternative means of access for blind and visually disabled persons such as Plaintiff.

  Defendant thus has failed to make reasonable modifications in its policies, practices, or procedures

  when such modifications are necessary to afford goods, services, facilities, privileges, advantages,

  or accommodations to individuals with disabilities, in violation of 28 C.F.R. §36.302. The lack of

  a viable and effective “accessibility” notice, statement, or policy and the numerous access barriers

  as set forth in the Declaration of Plaintiff’s expert, Robert D. Moody, attached hereto as Composite

  Exhibit “A” and the contents of which are incorporated herein by reference, continue to render the

  Website not fully accessible to users who are blind and visually disabled, including Plaintiff.

          57.     More violations may be present on other pages of the Website, which can and will

  be determined and proven through the discovery process in this case.

          58.     Further, the Website does not offer or include the universal symbol for the disabled

  that would permit disabled individuals to access the Website’s accessibility information and

  accessibility facts.

          59.     There are readily available, well established guidelines on the internet for making

  Websites accessible to the blind and visually disabled. These guidelines have been followed by

  other large business entities in making their websites accessible. Examples of such guidelines

  include, but not limited to, adding alt-text to graphics and ensuring that all functions can be



                                                   12
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 13 of 17



  performed using a keyboard. Incorporating such basic components to make the Website accessible

  would neither fundamentally alter the nature of Defendant’s business nor would it result in an

  undue burden to the Defendant.

         60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Website by individuals, such as Plaintiff, with visual disabilities who requires the

  assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Website are ongoing.

         61.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.

         62.     According to 28 C.F.R. §36.303(b) (1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         63.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c) (1) (ii).

         64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.




                                                   13
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 14 of 17



         65.     As alleged hereinabove, the Website has not been designed to interface with the

  widely and readily available technologies that can be used to ensure effective communication, and

  thus violates the ADA.

         66.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Website, with a nexus to its brick and mortar physical restaurant locations, Plaintiff has

  suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

  and physical restaurant.

         67.     Because of the inadequate development and administration of the Website, Plaintiff

  is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to remedy the

  ongoing disability discrimination.

         68.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief, including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Website to a functional statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Website.

         b) Require Defendant to take the necessary steps to make the Website readily accessible

  to and usable by visually disabled users, and during that time period prior to the Website’s being

  readily accessible, to provide an alternative method for individuals with visual disabilities to access

  the information available on the Website until such time that the requisite modifications are made,

  and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Website for purposes of



                                                    14
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 15 of 17



  viewing and locating Defendant’s physical restaurant and locations, and becoming informed of

  and purchasing Defendant’s merchandise online, and during that time period prior to the Website’s

  being designed to permit individuals with visual disabilities to effectively communicate, to provide

  an alternative method for individuals with visual disabilities to effectively communicate for such

  goods and services made available to the general public through the Website.

         69.      Plaintiff is entitled to recover his reasonable attorney’s fees, costs, and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.

         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Website, and continue

               to monitor and update the Website on an ongoing basis, to remove barriers in order that

               individuals with visual disabilities can access, and continue to access, the Website and

               effectively communicate with the Website to the full extent required by Title III of the

               ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

               disabled logo within the Website, wherein the logo 1 would lead to a page which would

               state Defendant’s accessibility information, facts, policies, and accommodations. Such




  1
                       or similar.
                                                   15
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 16 of 17



           a clear display of the disabled logo is to ensure that individuals who are disabled are

           aware of the availability of the accessible features of the Website;

        D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

           accessibility by implementing a website accessibility coordinator, a website application

           accessibility policy, and providing for website accessibility feedback to ensure

           compliance thereto;

        E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

           procedures toward persons with disabilities, for such reasonable time to allow

           Defendant to undertake and complete corrective procedures to its Website;

        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Website to ensure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Website on how to conform

           all web content and services with ADA accessibility requirements and applicable

           accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Website to identify any

           instances where the Website is no longer in conformance with the accessibility

           requirements of the ADA and any applicable accessibility guidelines, and further



                                                16
Case 9:20-cv-81847-RKA Document 1 Entered on FLSD Docket 10/06/2020 Page 17 of 17



           directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

           counsel for review;

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Website homepage, a statement of Defendant’s Accessibility Policy to

           ensure the persons with disabilities have full and equal enjoyment of the Website and

           shall accompany the public policy statement with an accessible means of submitting

           accessibility questions and problems;

        K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

        L. Such other and further relief as the Court deems just and equitable.

        DATED: October 6, 2020.



  RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
  Counsel for Plaintiff                              DURAN, P.A.
  4800 N. Hiatus Road                                Co-Counsel for Plaintiff
  Sunrise, FL 33351                                  4640 N.W. 7th Street
  T. 954/362-3800                                    Miami, FL 33126-2309
  954/362-3779 (Facsimile)                           T. 305/266-9780
  Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                     Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                 PELAYO M. DURAN
        Fla. Bar No. 435384                                Fla. Bar No. 0146595




                                                17
